Appeal from an order of the Supreme Court at Special Term, entered August 27, 1976 in Albany County, which granted a motion to quash subpoenas issued by appellant to numerous signatories on the designating petition of respondent Nolan designating him as the Conservative Party candidate for the office of State Senate for the 42nd Senatorial District. On this record, it is impossible to determine whether or not it was necessary for Special Term to quash any or all of the subpoenas issued by appellant in order to protect the witnesses who were directed to appear from annoyance, embarrassment or oppression. Accordingly, the order quashing appellant’s subpoenas should be reversed and the matter remitted to the Special Term in which appellant’s proceeding pursuant to section 330 of the Election Law is presently pending for a prompt determination as to whether there is a factual basis to support the respondent Nolan’s contention that the wholesale issuance and service of the subpoenas was an abuse of process or otherwise unwarranted, having due regard for the rights of the person served, and for a determination of the merits of the challenge to respondent Nolan’s designating petition. Judgment reversed, on the law and the facts, without costs, and matter remitted to Special Term for further proceedings not inconsistent herewith. Koreman, P. J., Kane, Mahoney, Main and Herlihy, JJ., concur.